Title: To James Madison from John M. Forbes, 7 June 1803
From: Forbes, John M.
To: Madison, James


					
						Sir
						Hamburgh 7th. June 1803.
					
					My last was under 28th. ulto. & announced my intention of making a Voyage to England.  The rapid and unopposed advance, of the French Army into our immediate vicinity and the general fear that it would occupy this City, induced me from a Sense of official duty to forego the advantage which my projected Voyage promised, persuaded that in Case of General inquisition, no one acting under me, Could Give that efficient protection to the American property now here, which I could, holding my Commission directly under the Executive of the United States.  A part of the French Army is now at Harburg a small Hanoverian Town on the Elbe directly opposite to us, and not More than four or five English Miles distant.  Many apprehend they will Cross the River and occupy our City.  All are agreed that the sequestration of British property will be demanded and probably accorded.  I have no doubt that the present plan is to penetrate as far as the Sound and in concert with Denmark to attempt to Shut the English out of the Baltic.  The practicability of this is much doubted.  Hitherto Russia & Prussia have remained inactive observers of the progress of the French Army, but should they violate this City or the Navigation of the Baltic, it is Supposed Russia will immediately oppose them.  The fate of the Elbe is Still very uncertain.  The trade in English Vessels is lost for the present, all the English Ships having been hurried off & a Convoy from England Stopped by the Consul at Cuxhaven to prevent their falling into the hands of the French.  As often as any thing material occurs, I shall Communicate it & Am most respectfully, Dr. Sir, Your obedt. Servant 
					
						John M. Forbes
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
